1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STEP UP, LLC,

 8          Plaintiff-Appellant

 9 v.                                                           NO. 30,257

10 ERIC BATAVIA d/b/a BATAVIA
11 MACHINERY AND THREE RIVERS
12 MACHINERY,

13          Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
15 Kevin Sweazea, District Judge

16 Mark A. Filosa
17 Truth or Consequences, NM

18 for Appellant

19 Sandenaw Law Firm, P.C.
20 Cody R. Rogers
21 Las Cruces, NM

22 Hinkle, Hensley, Shanor & Martin, LLP
23 Roswell, NM

24 for Appellees

25                                 MEMORANDUM OPINION

26 FRY, Chief Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:


8
9 JAMES J. WECHSLER, Judge



10
11 MICHAEL E. VIGIL, Judge




                                           2